DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out 
Claims 1-5, 11-15, and 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0255438 A1 to Saidara et al. (“Saidara”) in view of US 2002/0106709 A1 to Potts et al. (“Potts”) and further in view of US 7,052,472 B1 to Miller et al. (“Miller”).
As to claims 1, 11, and 21-22, Saidara disclose a method and device (the device claims are treated with the method claims, mutatis mutandis), comprising
receiving glucose data from a glucose sensor when at least a portion of the glucose sensor is positioned in contact with a bodily fluid under a skin surface (see [0070]); 
determining that a rate of change of a glucose level based on the glucose data, wherein the rate of change indicates a presence of a hypoglycemic condition (see [0090]-[0092]);
outputting a notification when the rate of change of the glucose level indicates the presence of the hypoglycemic condition (see [0115]-[0123]).
Saidara fails to disclose the steps of 
receiving from a temperature sensor temperature data for the skin surface; 
determining that the temperature data is not in a steady state based on a variation of the temperature data for the skin surface; and 
outputting a notification when the rate of change of the glucose level indicates the presence of the hypoglycemic condition and the temperature data is not in the steady state.  
However, in a related invention, Potts discloses receiving from a temperature sensor temperature data for the skin surface (see [0160] and [0164]-[0165] -- by proceeding down the By selecting parameters (e.g., current or future glucose reading, body temperature, skin conductance) and allowing the algorithm to train itself based on a database record of these parameters for an individual subject, the algorithm can evaluate each parameter as independent or combined predictors of hypoglycemia.”).
It would have been obvious to one of ordinary skill in the art before the invention was made to combine the analyte sensing and alarming of Saidara with the temperature thresholding of Potts in order to achieve the predictable result of reducing false positive alarms for hypoglycemia.
Neither Saidara nor Potts explicitly disclose 1) determining that the plurality of on-skin temperature data is not in a steady state based on a variation of the on-skin temperature data and 2) asserting a notification for the hypoglycemic condition when both the rate of change of the analyte level indicates the presence of the hypoglycemic condition and the plurality of on-skin temperature data is not in the steady state. However, as stated above, Saidara does disclose asserting a notification for the hypoglycemic condition when the rate of change of the analyte level indicates the presence of the hypoglycemic condition even though Saidara and Potts show how such conditional alarms can be activated when glucose concentration and temperature information satisfy certain threshold. The difference is only the use of rate of change of temperature as one of the conditions precedent for activating or withholding an alarm.
In a related invention, Miller teaches determining that a plurality of on-skin temperature data is not in a steady state based on variation of the on-skin temperature data and asserting a hypoglycemia alarm if a rate of change of is not steady state (see col 23, ln 38-44). Miller further 
As to claims 3 and 13, Saidara further discloses wherein outputting the notification comprises providing an alarm for the hypoglycemic condition (see [0115]-[0123]).  
As to claims 4 and 14, the above combination of Saidara, Potts and Miller discloses wherein providing the alarm for the hypoglycemic condition comprises removing a hold assertion function (see [0160] and [0164]-[0165] – the decision tree proceeds by moving from alarm “no” unless following condition is met, which is equivalent to removing a hold assertion function).  
As to claims 5 and 15, Miller further discloses wherein determining that the temperature data is not in the steady state comprises determining that the variation of the temperature data does not cross a predetermined level over a determined time period (see col 19, ln 8-16).  .  
Claims 6-10 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saidara in view of Potts and further in view of Miller and further in view of US 2003/0042137 A1 to Mao et al. (“Mao”).


However, Mao discloses wherein the glucose sensor comprises a plurality of electrodes including a working electrode comprising an analyte responsive enzyme bonded to a polymer disposed on the working electrode, wherein the analyte-responsive enzyme is chemically bonded to the polymer, wherein the working electrode further comprises a mediator, wherein the glucose sensor comprises a plurality of electrodes including a working electrode comprising a mediator bonded to a polymer disposed on the working electrode, wherein the mediator is chemically bonded to the polymer.  
Response to Arguments
Applicants’ arguments filed December 21, 2020 have been fully considered but they are not persuasive.
Applicants argue that modifying Potts in view of Miller in order to reduce false positives is absent from the prior art and impermissibly uses knowledge gleaned from Applicants’ own disclosure. Examiner respectfully disagrees. Miller explicitly teaches that using a combination of known factors that weight towards indication of hypoglycemia minimizes false positive classifications of this condition. Thus, Examiner relies on Miller and not Applicants’ disclosure for this combinatory suggestion.
Applicants further argue that the cited references do not disclose or suggest an apparatus or system having all the features of independent claims 1 and 11 as amended because they do not disclose “outputting a notification when the rate of change of the glucose level indicates the presence of the hypoglycemic condition when the rate of change of the glucose level indicates the presence of the hypoglycemic condition and the temperature data is not in the steady state.” This argument is not persuasive because applicants’ arguments are against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants further state that Miller provides an alarm when the temperature slope estimate decreases below a slope threshold and as such, does not disclose or suggest “outputting a notification when…the temperature data is not in the steady state.” Examiner respectfully disagrees. Miller is concerned with negative rates of changes occurring over a given limit. As such, Miller is exactly concerned with outputting notifications of hypoglycemia when temperature data is not in a steady state because the steady state would have slopes around zero.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791